Title: To Benjamin Franklin from Dumas, 25 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,Amsterdam 25e. Octob. 1779
Les affaires de notre Escadre vont très-bien à Lahaie. Voici ce que l’on m’en apprend de très-bonne part, le 23.
“Les Etats d’Hollde. ont adopté unanimement l’Avis des Amirautés, qui est parfaitement conforme à celui du College particulier d’Amsterdam, dont vous avez eu connoissance. Vraisemblablement la Résolution de la Province sera confirmée Lundi par celle des Etats-Généraux, & la réponse, très satisfaisante pour le Congrès, remise à Sir J. Y.”
Je viens de voir chez mon ami le Libraire Rey, une Lettre d’un Libraire de Londres (Elmsly) qui lui dit entre autres: Notre commerce, notre Argent, notre Honneur, Tout va au diable.
Permettez que je présente ici mes respects à Mr. De Chaumont. Cette Lettre doit le rassurer sur les dispositions des Amirautés ici, dont il étoit en peine.
Dès que je pourrai avoir la résolution des Et. Gx. & la réponse à Mr. Y——, je vous la ferai parvenir.
Je suis avec le plus respectueux attachement, Monsieur Votre très-humble & très obéissant serviteur
Dumas


Je ne sais plus, Monsieur, quelle excuse alléguer à notre Ami, quand il me demande si je n’ai pas encore reçu de retour notre projet de Traité.
P.S. Mr. Sayre est venu me demander, si je n’avois pas reçu de votre part, Monsieur, des Lettres de marques pour lui en blanc. Je lui ai dit que non. Il craint, Monsieur, que vous n’ayiez oublié la promesse que vous lui aviez faite, dit-il, à cet égard; & il me prie de vous en faire souvenir comme d’une chose dont il est pressé. J’ai vu le vaisseau que l’on bâtit ici d’après son modele. Il est déjà fort avancé.
Passy à Son Exc. M. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plénip. des Etats-Unis / &c. &c. / Passy./.
Notation: Dumas Octr. 25. 1779
